Pinney, J.
We think that the findings of the circuit court against the substantive allegations of the plaintiff’s complaint, except one, and that the judgments attacked by the plaintiff were founded upon bona fide debts of the defendants G. B. Hilbert and H. M. Johnson, and of G. B. Hilbert, were warranted by the evidence. Certainly, there was no preponderance of evidence against its conclusions. The findings of fact must, therefore, be accepted as verities, and it would serve no useful purpose to set forth the substance of the evidence, or enter upon any discussion of it.
*441The only question that remains for consideration is whether the plaintiff was entitled to any relief against the judgments by reason of the fact, found by the circuit court, that the answers of confession upon which these judgments were entered were not signed by the attorney, J. J. Dick, whose name appears thereto, in his own proper handwriting, but that his name was signed thereto by 0. E. Hooker, the at1 torney for the plaintiffs entering the judgments, “ in the absence of said J. J. Dick, for and at the special instance and request of J. J. Dick, he haying duly authorized such signing and ratified the same.” The statute (R. S. sec. 2896) provides that, in the entry of judgments by confession, “ the plaintiff shall file with his complaint an answer signed by the defendant, or some attorney in his behalf, confessing the amount claimed in the complaint, or some part thereof.” The plaintiff insisted that the judgments were void, though the answers were so signed at Mr. Dick’s special instance and request and such signing had been ratified by him. The method in which the answers of confession were signed was clearly irregular, and one not to be encouraged; but we think it was an irregularity merely. There was in each case a sufficient warrant of attorney, and a release of errors, and the judgments -were founded on valid debts. The circuit court would not have been justified in setting them aside on the ground alleged, on motion of the judgment debtors, or on petition of a judgment creditor, unless it were shown that they were unjust or inequitable; and nothing was shown against them. Marshall db llsley Bank v. Milwaukee Worsted Mills, 84 Wis. 23, 27; Horning v. E. Griesbach Brewing Co. 84 Wis. 71; F. Mayer B. & S. Co. v. Falk, 89 Wis. 216. G-ranting that the judgments were void for want of jurisdiction, the result would have been the same. Courts of equity will not enjoin a judgment at law merely for want of jurisdiction in the court in which the judgment is rendered; and where a party can say nothing against the *442justice of a judgment equity will not interfere, but leave him to contend against it at law as best be can. 2 Story, Eq. Jur. § 898; Stokes v. Knarr, 11 Wis. 389. Courts of equity interfere in such cases only to prevent injustice, and upon equitable grounds. Walker v. Robbins, 14 How. 584; Knox Co. v. Harshman, 133 U. S. 152.
Injunctions against judgments entered on confession are the subject ■of an extensive note to this case in 30 L. R. A. 238. — Rep.
It follows that the judgment of the circuit court was rightly given, dismissing the plaintiff’s complaint upon the merits.
By the Court.— The judgment of the circuit court is affirmed.